United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2179
                     ___________________________

                             Patrick A. Carlone,

                   lllllllllllllllllllll Plaintiff - Appellant,

                                       v.

               Asbestos Workers Local 34; Roger LeClaire,

                  lllllllllllllllllllll Defendants - Appellees.
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: December 11, 2014
                         Filed: January 21, 2015
                              [Unpublished]
                             ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Patrick Carlone appeals the district court’s1 order imposing sanctions against
him, pursuant to Federal Rule of Civil Procedure 11, including dismissing his pro se
civil action with prejudice and enjoining him from filing future lawsuits unless he
both is represented by counsel and has obtained prior court approval. Upon careful
review, we conclude that the district court did not abuse its discretion in imposing
Rule 11 sanctions, as Carlone has an extensive history of filing frivolous and
vexatious lawsuits and has threatened to continue doing so. See Fed. R. Civ. P. 11(c);
Carman v. Treat, 7 F.3d 1379, 1381-82 (8th Cir. 1993). However, we modify the
restrictions imposed by the district court to reflect that Carlone is enjoined from filing
future lawsuits unless he either is represented by counsel or has obtained prior court
approval. Subject to that modification, the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the reports and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                           -2-